              Case 3:17-cv-08263-DJH Document 75 Filed 01/16/19 Page 1 of 3




 1   Kathleen E. Brody, AZ Bar No. 026331
     ACLU Foundation of Arizona
 2   3707 North 7th Street, Suite 235
 3
     Phoenix, AZ 85014
     Telephone: (602) 650-1854
 4   kbrody@acluaz.org

 5   Brian Hauss*
     Vera Eidelman*
 6   Ben Wizner*
     ACLU Foundation, Speech, Privacy & Technology Project
 7   125 Broad Street, 18th Floor
     New York, NY 10004
 8   Telephone: (212) 549-2500
     bhauss@aclu.org
 9   veidelman@aclu.org
     bwizner@aclu.org
10
     *Admitted pro hac vice
11
     Attorneys for Plaintiffs
12

13
                             IN THE UNITED STATES DISTRICT COURT
14

15                               FOR THE DISTRICT OF ARIZONA

16   Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,           No.: 17-cv-08263-PCT-DJH
17                 Plaintiffs,
      v.                                                   NOTICE OF WITHDRAWAL OF
18                                                         COUNSEL
19   Mark Brnovich, Arizona Attorney General; Jim
     Driscoll, Coconino County Sheriff; Matt Ryan,
20   Coconino County Jail District Board of Directors
     Member; Lena Fowler, Coconino County Jail
21
     District Board of Directors Member; Elizabeth
22   Archuleta, Coconino County Jail District Board of
     Directors Member; Art Babbott, Coconino County
23   Jail District Board of Directors Member; Jim Parks,
24   Coconino County Jail District Board of Directors
     Member, all in their official capacities,
25
                   Defendants.
26

27

28                                                 1
              Case 3:17-cv-08263-DJH Document 75 Filed 01/16/19 Page 2 of 3




 1          Pursuant to LRCiv. Local Rule 83.3(b), the ACLU Foundation of Arizona provides
 2   notice that Darrell L. Hill will no longer be counsel for the Plaintiffs in this case. Plaintiffs
 3   will continue to be represented by co-counsel of record for the Plaintiffs.
 4          Dated this 16th day of January, 2019.
 5
                                         By: /s/ Kathleen E. Brody
 6
                                         Kathleen E. Brody
 7                                       ACLU Foundation of Arizona
 8                                       Brian Hauss*
                                         Vera Eidelman*
 9                                       Ben Wizner*
                                         ACLU Foundation, Speech, Privacy & Technology Project
10
                                         *Admitted pro hac vice
11
                                         Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
              Case 3:17-cv-08263-DJH Document 75 Filed 01/16/19 Page 3 of 3



                                            CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 16, 2019 I electronically transmitted the attached
 2
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 3
     of Electronic Filing to all parties.
 4

 5
                                   /s/Kathleen E. Brody
 6                                    Kathleen E. Brody
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3
